Citation Nr: 0733418	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 06-29 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for an eye condition.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, 
including as secondary to the service-connected Post 
Traumatic Stress Disorder.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 until 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Board notes that the veteran's appeal has been advanced 
on the docket by reason of his advanced age. See 38 U.S.C.A. 
§ 7107(a)(2)(C); 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The RO, in March 2004, denied service connection for an 
eye condition and for hypertension.  The veteran did not 
perfect an appeal by filing a substantive appeal.  Therefore, 
the March 2004 decision is final.

2. The evidence associated with the claims file subsequent to 
the March 2004 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for an eye condition and does not raise a 
reasonable possibility of substantiating the claim.

3. The evidence associated with the claims file subsequent to 
the March 2004 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension and does not raise a 
reasonable possibility of substantiating the claim.

4. Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military duty, nor may it be presumed 
to be so incurred.

5. Tinnitus was manifested during service and is causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1. Evidence received since the final March 2004 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for an eye condition is not new and 
material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

2. Evidence received since the final March 2004 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a hypertension is not new and 
material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

3. The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

4. The criteria for entitlement to service connection for 
tinnitus have been approximated. 38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for an eye condition and 
hypertension, including as secondary to the service-connected 
Post Traumatic Stress Disorder (PTSD). A claim for service 
connection for an eye condition and hypertension, including 
as secondary to PTSD, was previously considered and denied by 
the RO in a rating decision dated in March 2004. While the 
veteran submitted a Notice of Disagreement to that decision, 
and the RO issued a Statement of the Case, the veteran did 
not complete his appeal by filing a Substantive Appeal. 
Consequently, the March 2004 rating decision is final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Subsequently, the 
veteran applied to reopen his claims for service connection 
for an eye condition and hypertension in October 2005.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in November 2005.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the March 2004 rating decision that denied 
service connection for a an eye condition and hypertension, 
the evidence of record consisted of VA outpatient treatment 
records, records from the Veteran's Center, VA examination 
reports and lay statements. Subsequently, additional VA 
outpatient treatment records have been associated with the 
claims file and the veteran provided testimony at a Board 
hearing. The evidence submitted subsequent to the March 2004 
rating decision is new, in that it was not previously of 
record. However, the newly submitted evidence is not 
material.

Initially, the claim for an eye condition was denied as there 
was no evidence of any eye condition during service and no 
evidence of a nexus between any current eye condition and any 
incident during service. Similarly, the claim for 
hypertension was denied as there was no evidence of a 
diagnosis of hypertension during service or within one year 
after the veteran's separation from service, nor was there 
evidence of a nexus between the hypertension and any event in 
service. The March 2004 rating decision also found there was 
no nexus between the hypertension and the service-connected 
PTSD. 

Although the veteran testified in September 2007 that he was 
exposed to bright sun and reported that sand was blown into 
his eyes during service, he did not provide any medical 
evidence of an eye condition during service. Additionally, 
while he described several surgeries for cataracts, he failed 
to submit any evidence suggesting the eye condition was 
related to an event in service. The medical evidence 
submitted since the March 2004 rating decision reflects 
current ophthalmology reports, but these reports do not 
contain an opinion as to the etiology of any condition. 
Therefore, as none of the evidence relates the eye condition 
to service, the evidence submitted is not material. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992)(Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).

Furthermore, the evidence submitted since the final March 
2004 decision fails to address hypertension. Without any 
evidence suggesting hypertension existed during service or 
relating the currently diagnosed hypertension to service or 
the service connected PTSD, the evidence submitted since the 
March 2004 decision can not be found to be material. Id.

Thus, the additional evidence received since the March 2004 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for an eye condition or service connection for hypertension, 
nor does it raise a reasonable possibility of substantiating 
the claims. Accordingly, the Board finds that the claims for 
service connection for an eye condition and hypertension are 
not reopened.

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. This duty is heightened in a case, such as this one, 
where records in the control of the VA are unavailable due to 
no fault of the veteran. Dixon v. Derwinski, 3 Vet.App. 261, 
263 (1992). In such circumstances, VA is to advise the 
veteran of his right to submit alternate sources of evidence 
to support his claims, including statements from service 
medical personnel, "buddy" statements or affidavits and other 
forms of lay evidence. Id.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2005. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. In October 2002, the RO was advised that the veteran's 
service medical records were destroyed in the 1973 fire at 
the National Personnel Records Center in St. Louis. As such, 
the November 2005 letter advised the veteran that he could 
submit alternative source evidence, such as lay statements, 
employment records or pharmacy records, in support of his 
claim. Thus, the RO has satisfied the heightened duties of 
Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, the claim of service connection 
for hearing loss is being denied and no disability rating or 
effective date will be assigned. Concerning the claim for 
tinnitus which is being granted, the RO will, upon issuance 
of this decision, assign a disability rating and an effective 
date for service connection. Thus, the RO will be responsible 
for addressing any VCAA notice defect with respect to the 
assigned rating and effective date when effectuating the 
award. The veteran will have an opportunity to express 
disagreement with the evaluation and effective date assigned 
by the RO in effectuating this decision. Consequently, the 
veteran will not be prejudiced by the Board addressing the 
claim for entitlement to an increased evaluation for hearing 
loss. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The VA outpatient 
treatment records, records from the Veteran's Center and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination in connection with 
his claims and provided testimony at a Board hearing. The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. In fact, in 
November 2005, the veteran indicated he had no additional 
evidence to submit. As such, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385. This regulation provides that hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385. 

The veteran has a current disability as exhibited by the 
February 2006 and August 2006 VA examinations. In both 
examinations the pure tone auditory threshold was 40 decibels 
or greater in the 1000, 2000, 3000 and 4000 frequencies 
bilaterally. These findings clearly meet the definition of 
hearing loss disability as set forth in 38 C.F.R. § 3.385. 
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

As noted above, the veteran's service medical records were 
destroyed in the 1973 fire at the National Personnel Records 
Center. Where the claimant's service medical records have 
been destroyed or lost, the Board has a heightened duty to 
assist the claimant in developing the claim, to consider the 
application of the benefit of the doubt rule, and to explain 
its decision. See Ussery v. Brown, 8 Vet. App. 64 (1995). The 
law does not establish a heightened "benefit of the doubt" 
nor does it lower the legal standard for proving a claim for 
service connection. See Russo v. Brown, 9 Vet. App. 46 
(1996); Ussery v. Brown, 8 Vet. App. 64 (1995). Rather, the 
Board has an increased obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
veteran. Id.

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b). So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence. Every reasonable doubt shall be resolved 
in favor of the veteran. Id. The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality. The phrase does not apply to 
veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999). 

Here, the veteran's report of separation reflects he was 
involved in ground combat at Iwo Jima. Based upon this 
evidence, the Board finds the veteran engaged in combat with 
the enemy during his active service and is entitled to the 
presumption under 38 U.S.C.A. § 1154(b). See VAOPGCPREC 12-99 
(Oct. 18, 1999). In other words, the veteran's exposure to 
acoustic trauma during service is presumed.

Thus, the veteran has both a hearing loss disability and 
acoustic trauma during his military service. However, the 
provisions of 38 U.S.C.A. § 1154(b) do not obviate the need 
to establish chronicity of a disorder or competent medical 
evidence towards the establishment of the nexus between the 
in-service event and the current diagnosis. "Competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran underwent a VA examination in February 2006 to 
address whether the current hearing loss is etiologically 
related to the veteran's military service. During this 
examination, the veteran described exposure to noise from 
weapons, explosions and vehicles during his military service. 
He denied use of hearing protection. He reported occupational 
noise exposure from a sawmill but explained hearing 
protection was worn. He also reported recreational noise 
exposure from chainsaws but again noted that hearing 
protection was worn. Clinical examination found hearing 
thresholds above 40 decibels in the 1000, 2000, 3000 and 4000 
hertz frequencies bilaterally and speech recognition scores 
of 94 percent bilaterally. Acoustic immitance reflected 
normal middle ear pressure and admittance. The diagnosis was 
a mild sensorineural hearing loss from 250 to 500 hertz, a 
moderate to moderately severe sensorineural hearing loss from 
1000 to 4000 hertz and a sloping to severe to profound 
hearing loss from 6000 to 8000 hertz in the right ear. The 
left ear reflected mild to moderate-severe hearing loss from 
250 to 2000 hertz and a severe sloping to profound 
sensorineural hearing loss from 3000 to 8000 hertz. The 
examiner explained that without previous audiograms, it was 
not possible to provide an opinion other than based upon 
speculation, concerning the relationship of the veteran's 
hearing loss to the noise exposure during service.

The veteran underwent another VA examination in August 2006 
specifically to allow the examiner to review the claims file. 
The examiner explained that the claims file was reviewed and 
no audiometric data was found. The clinical findings were the 
same as noted in February 2006 and the diagnosis remained 
unchanged from the February 2006 examination. The examiner 
again explained that without previous audiograms it was not 
possible to provide an opinion as to the etiology of the 
hearing loss without speculation. 

The Board has considered the veteran's statements and 
testimony in support of his claim that he has bilateral 
hearing loss as a result of his service. The veteran's 
statements alone, however, are not competent evidence of a 
diagnosis of hearing loss, nor do they establish a nexus 
between a medical condition and his military service. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992). Therefore, the only evidence which expresses an 
opinion as to a nexus indicates that a finding that the 
current hearing loss was related to military service would 
require speculation. The law has recognized in this regard 
that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

Nor is there any evidence of continuity of symptomatology. 
The first indication of hearing loss is the February 2006 VA 
examination (i.e. approximately 61 years after the veteran's 
separation from service). This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 
The gap in evidence also illustrates that the hearing loss 
disability was not manifested to a compensable degree within 
one year of the veteran's separation from service. Therefore, 
service connection based upon 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.

Therefore, the preponderance of the evidence is against the 
claim for service connection for bilateral sensorineural 
hearing loss. There can be no doubt from review of the record 
that the veteran rendered honorable and faithful service for 
which the Board is grateful, and the veteran is sincere in 
his belief that his hearing loss is related to military 
service. While the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which 
service connection may be granted. The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran seeks service connection for tinnitus. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

The veteran has a current disability as reflected in the 
February 2006 VA examination which documented intermittent 
bilateral tinnitus that occurs approximately 20 percent of 
each day. The remaining question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

As noted above, the Board has found the veteran engaged in 
combat with the enemy during service. As such, his 
description of exposure to noise from firing weapons, 
explosives, and vehicles during active service is sufficient 
to constitute the inservice incurrence. 38 U.S.C.A. § 
1154(b).

The final element is competent medical evidence of a nexus 
between the current tinnitus and the exposure to acoustic 
trauma in service. In this regard, the veteran underwent a VA 
examination in February 2006. The veteran related a history 
of military acoustic trauma exposure, and described bilateral 
tinnitus which occurred approximately 20 percent of each day. 
The veteran explained the ringing began while he was in 
service. The examiner opined that without prior audiograms it 
was not possible to provide an opinion as to whether or not 
the tinnitus was related to the noise exposure during service 
without speculation. In August 2006 the VA examiner 
reiterated that there was insufficient information to 
determine the etiology of the tinnitus without resort to 
speculation.

The veteran also provided testimony in support of his claim 
at a September 2007 Board hearing. During this hearing the 
veteran explained that he was exposed to noise from big, 
heavy guns and from explosions and jets around him. He also 
reported noise from machine gun fire. The veteran reported 
that the ringing in the ears began in service. 

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the veteran has provided testimony that the 
tinnitus began in service. Similarly, during the February 
2006 VA examination the veteran reported the tinnitus began 
during service, specifically describing the onset after he 
had a bad fever. The veteran is competent to testify as to 
the symptoms he experienced, including the presence of 
ringing of the ears. Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Furthermore, the Board finds the veteran's testimony to be 
credible as there are no conflicting statements in the record 
nor is there any evidence suggesting the veteran was 
mistaken. See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006). 

As such, the Board is of the opinion that the point of 
equipoise has been attained. Therefore, the benefit of the 
doubt rule will therefore be applied and service connection 
for tinnitus will be granted. See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991). Given this mandate, the Board clarifies the reasons 
for the denial of service connection for hearing loss, in 
view of the award of the benefit as to tinnitus.

Unlike regulatory provisions defining a hearing loss 
"disability" under 38 C.F.R. § 3.385, above, there are no 
similar provisions relative to establishment of service 
connection for tinnitus. While the veteran may posit that 
hearing loss is attributable to military service, he is not 
shown to have the requisite competence to render such an 
opinion - especially one involving the evaluation of numeric 
test data resulting from clinical testing and applied to VA's 
regulations. See Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

However, with regard to tinnitus, apart from the finding that 
the veteran was exposed to acoustic trauma in service, he is 
competent to report the continuation of such symptoms since 
that time, and the competent medical opinion has not ruled 
such a nexus out. Accordingly, service connection for 
tinnitus will be granted.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for an eye condition is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for hypertension is denied.

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


